Case 2:18-cv-15534-ES-MAH Document 3 Filed 11/16/18 Page 1 of 2 PageID: 1168




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

______________________________

JACQUELINE ROSA,                      :       HONORABLE ESTHER SALAS,
                                              U.S.D.J.
     Plaintiff,                       :       Civil Action No.: 2:18-cv-
                                              15534
     v.                               :       REMOVED FROM THE SUPERIOR
                                              COURT OF NEW JERSEY, LAW
BOROUGH OF LEONIA, ET AL.,            :       DIVISION, HUDSON COUNTY
                                              DOCKET NO.: HUD-L-607-18
     Defendants.               :              (CONSOLIDATED)
______________________________

STATE OF NEW JERSEY           :               NOTICE OF MOTION TO REMAND
DEPARTMENT OF TRANSPORTATION,
                              :
     Plaintiff-Intervenor,
                              :
     v.
                              :               Oral Argument Requested
BOROUGH OF LEONIA, NEW
JERSEY,                       :

     Defendant.                :
______________________________

           PLEASE    TAKE    NOTICE       that   the    State    of     New   Jersey

Department   of   Transportation          (“NJDOT”)     will    move    before   the

Honorable Esther Salas, U.S.D.J., on December 17, 2018, for an

order remanding this case to the Superior Court of New Jersey,

Law Division, Hudson County.

           In   support     of   this     motion,      the   NJDOT     respectfully

relies on the attached brief and exhibits.



                                        -1-
Case 2:18-cv-15534-ES-MAH Document 3 Filed 11/16/18 Page 2 of 2 PageID: 1169




           The    NJDOT     respectfully     requests     oral    argument

regarding this motion.

                                   Respectfully submitted,

                                   GURBIR S. GREWAL
                                   ATTORNEY GENERAL OF NEW JERSEY


                             By:   s/ Philip J. Espinosa
                                   Philip J. Espinosa
                                   Deputy Attorney General
                                   R.J. Hughes Justice Complex
                                   25 Market Street
                                   P.O. Box 114
                                   Trenton, New Jersey 08625
                                   (609) 376-3300
                                   Attorney for the State of New
                                   Jersey Department of
                                   Transportation

Dated: November 16, 2018




                                    -2-
